                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES SHARP,

                    Plaintiff,

 v.                                             Case No. 3:18-CV-1512-NJR-GCS

 COREY BERRY,

                    Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of Magistrate

Judge Gilbert C. Sison (Doc. 21), which recommends the undersigned grant the Motion

for Summary Judgment on the issue of exhaustion of administrative remedies filed by

Defendant Corey Berry. (Doc. 18). For the reasons set forth below, the Court adopts the

Report and Recommendation and grants Defendant’s motion for summary judgment.

       Plaintiff James Sharp, an inmate of the Illinois Department of Corrections, brought

this action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights.

Specifically, Sharp asserts Defendant Berry subjected him to cruel and unusual

punishment in violation of the Eighth Amendment when he intentionally slammed

Sharp’s finger in a chuckhole. (See Doc. 6).

       On June 28, 2019, Defendant Berry filed a motion for summary judgment on the

issue of exhaustion of administrative remedies. (Doc. 18). Although Defendant Berry

gave Sharp proper notice of his motion as required by the Federal Rules of Civil

Procedure (Doc. 20), Sharp never responded to the motion.

                                       Page 1 of 3
       On October 8, 2019, Magistrate Judge Gilbert C. Sison entered a Report and

Recommendation, recommending that the undersigned grant Defendant’s motion.

Under Local Rule 7.1(c), Judge Sison considered Sharp’s failure to respond an admission

of the merits of the motion. Moreover, the evidence in the record demonstrated that,

while Sharp’s grievances were fully exhausted, they did not exhaust Sharp’s remedies as

to Defendant Berry. Accordingly, Judge Sison found that summary judgment should be

entered in favor of Defendant Berry. Objections to the Report and Recommendation were

due October 25, 2019. 28 U.S.C. §636(b); SDIL-LR 73.1(b). No objections were filed.

       Where timely objections are filed, this Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific objections

to the Report and Recommendation are made, however, this Court should review the

Report and Recommendation only for clear error. Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court has carefully reviewed Judge Sison’s Report and Recommendation for

clear error. Following this review, the Court agrees with Judge Sison’s findings, analysis,

and conclusions.

       Having found no clear error, the Court ADOPTS Judge Sison’s Report and

Recommendation (Doc. 21). The Motion for Summary Judgment filed by Defendant

Corey Berry (Doc. 18) is GRANTED, and Plaintiff James Sharp’s claims against


                                          Page 2 of 3
Defendant Berry are DISMISSED without prejudice. This entire action is DISMISSED

without prejudice, and the Clerk of Court is DIRECTED to close the case and enter

judgment accordingly.

      IT IS SO ORDERED.

      DATED: October 31, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                  Page 3 of 3
